Case 4:21-cv-04010-RAL Document 15 Filed 05/04/21 Page 1 of 11 PageID #: 109




                             UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                     SOUTHERN DIVISION




GREGORY J. WHITAKER,                                            4:21-CY-04010-RAL

                       Petitioner,
                                                        OPINION AND ORDER GRANTING
        vs.                                          MOTION TO DISMISS BASED ON LACK
                                                      OF SUBJECT MATTER JURISDICTION

J.W. COX,in his capacity as Warden of
Yankton Federal Prison Camp,

                       Respondent.



       Petitioner, Gregory J. Whitaker, filed a pro se petition for habeas corpus pursuant to 28

U.S.C. § 2241. Doc. I. Whitaker is an inmate at the Yankton Federal Prison Camp (Yankton

FPC)in Yankton, South Dakota. Id at 1. In his petition, Whitaker seeks to require the Bureau of

Prisons(BOP)to immediately apply the earned time credits he asserts he has accumulated under

the First Step Act. Id at 8, Respondent, the Warden of Yankton FPC,filed a Motion to Dismiss

Whitaker's habeas petition asserting failure to exhaust administrative remedies, lack of subject

matter jurisdiction and failure to state a claim. Doc. 10. Whitaker opposes dismissal of his

petition. Doc. 14. For the following reasons, this Court grants the Warden's motion for dismissal

based on lack of subject matter jurisdiction.

       I.      Background

       Whitaker is serving a 60-month sentence of imprisonment for possession with intent to

distribute methamphetamine,in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1). Doc.
                                                                               |   12 4.

Whitaker has a projected release date of April 27, 2022 based on his good conduct time. Id; see

also Doc. 12-1 at 1. His sentence was imposed on November 1,2018,in the United States District
Case 4:21-cv-04010-RAL Document 15 Filed 05/04/21 Page 2 of 11 PageID #: 110




Court for the District of Nebraska. Doc. 12-1 at 2. Whitaker is an inmate at YanktonFPC. Doc.


1.


       On or about December 14,2020, Whitaker submitted a Request for Administrative Remedy

form to the Warden requesting to redeem the First Step Act "earned time credits" he had

accumulated to date. Doc. 1-1 at 2. Whitaker alleged he "[had] been active in programming and

productive activities the entire time" and was "owed 24 months of programming from Dec. 2018

[to] Dec. 2020." Id Whitaker believed his programming during this time was equal to 12 months

of earned time credit. Id The Warden denied Whitaker's request on January 4,2021, stating the

earned time portion of the First Step Act did not become effective until January 15, 2022. Id at

3. The Warden also explained that to earn time credits, the BOP staff"must assign the inmate to

the evidence-based recidivism reduction programming or productive activity based on an

identified need for the inmate." Id


       Whitaker was informed he could appeal to the Regional Director if dissatisfied with the

Warden's decision, and Whitaker did so. Id at 4. On January 29, 2021, the Regional Director

issued a response, which recited various milestones the BOP had completed in implementing the

First Step Act. Doc. 12-3 at 1. The response advised Whitaker "[t]he Department of Justice and

Federal Bureau ofPrisons are reviewing the legislation and will implement all necessary steps to

comply with this significant piece of legislation. As such, you are encouraged to maintain clear

conduct and participate in recommended programs." Id Whitaker was again advised of his right

to appeal, which was to the Office of General Counsel. Id An appeal to the General Coimsel is

the final step in the administrative review process. Doc. 12^8. Whitaker states he availed himself

ofthis final step and submitted a certified mail receipt to support his statement. Doc. 14-1 at 1,4.
Case 4:21-cv-04010-RAL Document 15 Filed 05/04/21 Page 3 of 11 PageID #: 111



       II.    First Step Act

       The First Step Act ("FSA"), Public Law No. 115-391, 132 Stat. 5195, was enacted on

December 21, 2018 and brought about a number of prison and sentencing reforms. One of the

reforms required the Attorney General to create a "risk and needs assessment system" to

individually classify, identify, and provide appropriate evidence-based recidivism reduction

programs or productive activities to prisoners. See 18 U.S.C. § 3632(a). Congress directed that

the risk and needs assessment system be used to "determine when to provide incentives and

rewards for successful participation in evidence-based recidivism reduction programs or

productive activities[.]" Id. § 3632(a)(6). The types of incentives and rewards available to

prisoners for participation in programming and productive activities include phone and visitation

privileges, transfers to facilities closer to home,increased commissary spending, and time credits.

Id. § 3632(d)(l)-(4). The system is also used to "determine when a prisoner is ready to transfer

into prerelease custody or supervised release[.]" 14,§ 3632(a)(8).

       Whitaker's § 2241 petition involves the earned time credit portion of the FSA. Doc. 1.

Under the FSA, time credits may be earned by eligible prisoners who successfully complete

evidence-based recidivism reduction programming or productive activities.            18 U.S.C. §

3632(d)(4)(A). Time credits are earned at the rate of"10 days oftime credits for every 30 days of

successful participation in evidence-based recidivism reduction programming or productive

activities." Id § 3632(d)(4)(A)(i). Certain minimum and low risk prisoners are eligible to earn an

additional 5 days of time for every 30 days of successful participation. Id § 3632(d)(4)(A)(ii).

Not all programs or activities that a prisoner may engage in while incarcerated qualify for time

credits.     id § 3635(3),(4). Additionally, limits exist on when those credits may be earned.

"A prisoner may not earn time credits ...for an evidence-based recidivism reduction program that
Case 4:21-cv-04010-RAL Document 15 Filed 05/04/21 Page 4 of 11 PageID #: 112




the prisoner successfully completed" before the enactment of the First Step Act or prior to

commencement of the prisoner's sentence. Id § 3632(d)(4)(A).

       To effectively further the purposes ofthe law, deadlines were incorporated for completion

of various milestones toward fully implementing the Act's prison and sentencing reforms. The

Act required that within 210 days of enactment, the Attomey General had to establish a

comprehensive "risk and needs assessment system" to assess and determine the individual risks

and needs of each prisoner.      18 U.S.C. § 3632(a). The United States Department of Justice

met this goal on July 19, 2019 when the system was announced.         U.S. Dep't of Justice, The

First Step Act of 2018: Risk and Needs Assessment Svstem - Original Post available at

https://www.bop.inmates/fsa/resources.isp (last checked April 22, 2021).

       The next milestone, which was due 180 days thereafter, was to implement and complete

an initial intake risk and needs assessment for each prisoner. Id § 3621(h)(1)(A). On January 15,

2020,the BOP announced that all inmates had been screened using the risk and needs assessment

system known as the Prisoner Assessment Tool Targeting Estimated Risk and Needs

("PATTERN"). Press Release, U.S. Dep't of Justice, Department of Justice Announces

Enhancements to the Risk Assessment Svstem and Updates on First Step Act Implementation

available at httDs://www.iustice.gov/opa/pr/der)artment-iustice-announces-enhancements-risk-

assessment-svstem-and-updates-first-step-act(last checked Apr. 22, 2021).

       The final milestone, which commenced after the initial risk assessments for all prisoners

were completed, is a 2-year phase-in period for providing evidence-based recidivism reduction

programming and productive activities. 18 U.S.C. § 3621(h)(2)-(3). During the phase in period,

the BOP has until January 15, 2022 to provide evidence-based recidivism reduction programs and

productive activities to all prisoners, and during that time the BOP is to further develop and
 Case 4:21-cv-04010-RAL Document 15 Filed 05/04/21 Page 5 of 11 PageID #: 113




validate the PATTERN tool. Id. §3621(h)(2). During the phase-in period,the BOP was instructed

to provide priority for programming to prisoners based on his or her proximity to release date. Id

§ 3621(h)(3). Congress also gave BOP authority to use the incentives and rewards program for

prisoners who successfully participate in approved programming and productive activities during

this time. Id § 3621(h)(4). Section 3621(h)(4) provides:

       (4) Preliminary expansion of evidence-based recidivism reduction programs
       and authority to use incentives.—^Beginning on the date of enactment of this
       subsection, the Bureau of Prisons may begin to expand any evidence-based
       recidivism reduction programs and productive activities that exist at a prison as of
       such date, and may offer to prisoners who successfully participate in such programs
       and activities the incentives and rewards described in subchapter D.

Id


        III.   Administrative Exhaustion


        A petitioner seeking habeas corpus relief under 28 U.S.C. § 2241 must exhaust his or her

administrative remedies prior to filing. Mathena v. United States. 577 F.Sd 943, 946 (8th Cir.

2009); United States v. Chappel 208 F.3d 1069,1069(8th Cir. 2000)(per curiam). "Exhaustion is

required because it serves the twin purposes of protecting the administrative agency authority and

promoting judicial efficiency." McCarthv v. Madigan. 503 U.S. 140, 145 (1992). Nevertheless,

administrative exhaustion under § 2241 is a judicially created doctrine and not a jurisdictional

prerequisite. Lueth v. Beach, 498 F.3d 795, 707 n.3 (8th Cir. 2007). There are exceptions to the

exhaustion requirement, including: (1) if the petitioner would suffer irreparable harm without

immediate judicial consideration of the claim;(2) the agency is unable to grant relief, such as a

challenge to the procedure itself; or (3) the agency is biased or has otherwise predetermined the

issue before it. McCarthv. 503 U.S. at 147^9. This Court must balance the interest of the

petitioner in receiving prompt access to the court against the institutional interests favoring

exhaustion when determining whether exhaustion is required. Id at 146.
 Case 4:21-cv-04010-RAL Document 15 Filed 05/04/21 Page 6 of 11 PageID #: 114




        Here, the Warden argues that Whitaker's petition should be dismissed because he has not

completed the final step of the BOP's administrative remedy process. Doc. 11 at 15-16. Based on

the record, it appears Whitaker has appealed to the Office of General Counsel, but has not yet

received a response. Doc. 14-1 at 1,4. The Warden asserts that Whitaker's entitlement to the relief

he seeks depends on a factual record and involves resolution offactual issues such as:(1) whether

Whitaker is eligible to earn First Step time credits;(2) what areas of need the BOP has determined

are necessary for him;(3) what evidence-based programs and productive activities has BOP staff

assigned to him;(4) which programs and activities has Whitaker completed, among other factual

issues. Doc. 11 at 16-17. This Court agrees that a factual record developed through the

administrative remedy process would be helpful when considering § 2241 petitions like Whitaker's

involving claims for earned time credits. See Doc. 11 at 17. Thus, the Warden's argument has

some merit and appeal.

        In reality, however, the administrative process actually employed by the BOP when

considering an inmate's request to apply earned time credits does not build the factual record the

Warden claims would be useful to the court. At least it did not do so in Whitaker's case or in the


many others being presented to the courts in the District of South Dakota.' Instead, at each step of

the administrative review process that Whitaker engaged in, the BOP merely indicated that the

earned time credits of the First Step Act do not take effect until January 15, 2022. See Doc. 12-3

at 1-5. This Court has little reason to expect that the final response from the Office of General

Counsel will be different.




'The United States should reconsider the use ofthe argument that the court "would benefit fiom
the development of a factual record ... during the administrative exhaustion process" until such
 time as the BOP's administrative remedy process is actually making the record described by its
 counsel.
 Case 4:21-cv-04010-RAL Document 15 Filed 05/04/21 Page 7 of 11 PageID #: 115




        Because a factual background is not being developed during the BOP's processing of

Whitaker's administrative appeal, and Whitaker is now simply awaiting a decision from the Office

of General Counsel, this Court concludes dismissal for failure to exhaust administrative remedies

is unwarranted.


        IV.       Subject Matter Jurisdiction

        The Warden next argues that Whitaker's petition should be dismissed because his request

for relief is premature. Doc. 11 at 18. According to the Warden, there is no justiciable case or

 controversy as required by Article III of the United States Constitution because "the deadline for

implementing the incentives component of the Risk and Needs Assessment System has not

 passed." Id The Warden also contends Whitaker has not suffered an actual injury because he.

"has not yet earned enough time credits to create a concrete dispute." Id

        This Court's subject matter jurisdiction encompasses only "cases" and "controversies"

 under Article III, § 2 ofthe Constitution. A petitioner's standing to sue is a necessary component

 ofthe "case or controversy" requirement. Snokeo. Inc. v. Robins. 136 S. Ct. 1540, 1547(2016).

 Standing to sue includes three elements:(1) the petitioner must have suffered an "injury in fact"

 that is concrete, particularized, and "actual or imminent," not conjectural or hypothetical;(2)the

 injury must be traceable to the respondent's action which is being challenged; and (3) the injury

 must be one that would be redressed by a decision favorable to the petitioner. See Luian v.

 Defenders of Wildlife. 504 U.S. 555,560-61 (1992). Whether standing exists is a question oflaw

 for this Court to determine. Park v. Forest Serv. of the U.S.. 205 F.3d 1034. 1036(8th Cir. 2000).

        Federal Rule of Civil Procedure 12(b)(1) governs motions to dismiss for lack of subject

 matter jurisdiction. "Subject matter jurisdiction ... is a threshold requirement which must be

 assured in every federal case." Turner v. Armontrout.922 F.2d 492,293 (8th Cir. 1991). "A court



                                                 7
 Case 4:21-cv-04010-RAL Document 15 Filed 05/04/21 Page 8 of 11 PageID #: 116




deciding a motion under Rule 12(b)(1) must distinguish between a 'facial attack' and a 'factual

attack'" on jurisdiction. Osbom v. United States,918 F.2d 724.729 n.6 CSth Cir. 1990). Inafacial

attack,"the court restricts itselfto the face ofthe pleadings, and the non-moving party receives the

same protections as it would defending against a motion brought under Rule 12(b)(6)." Id.

(internal citations omitted). "In a factual attack, the court considers matters outside the pleadings,

and the non-moving party does not have the benefit of 12(b)(6) safeguards." Id. (intemal citation

omitted). If a defendant wishes to make a factual attack on "the jurisdictional allegations of the

complaint,the court may receive competent evidence such as affidavits, deposition testimony, and

the like in order to determine the factual dispute." Titus v. Sullivan. 4 F.3d 590, 593 (8th Cir.

1993).

         In this case, the Warden asserts both a facial attack and a factual attack on subject matter

jurisdiction. As to a facial attack, the Warden argues the deadline for implementing and applying

First Step credits has not come to pass. Doc. II at 18. The Warden argues the deadline for

implementation ofthe incentive component is January 15, 2022. Id at 19. As to a factual attack,

the Warden argues Whitaker's petition is premature because he has not completed enough time

credits to create a concrete dispute. Id at 22. This Court takes up the factual attack on subject

matter jurisdiction and conducts an independent review of the evidence presented.

         Another way of understanding the argument that Whitaker's petition is premature is under

the requirement of standing.        Thomas v. Anchorage Equal Rights Comm'n. 220 F.3d 1134,

1138(9th Cir. 2000)(explaining "in many cases,ripeness coincides squarely with standing's injury

in fact prong"). To have standing means Whitaker must have suffered an "injury in fact" that this

Court could redress by a favorable ruling.       Park. 205 F.3d at 1037. An "injury in fact" is one

that is concrete, particularized, and "actual or imminent," not conjectural or hypothetical. Luian.
Case 4:21-cv-04010-RAL Document 15 Filed 05/04/21 Page 9 of 11 PageID #: 117




504 U.S. at 560-61. In determining subject matter jurisdiction, this Court must evaluate for itself

the merits of whether Whitakerhas suffered an "injury in fact." Osbom,918 F.2d at 730. As the

petitioner, Whitaker has the burden of proof that jurisdiction exists. Id.

       Turning to that issue, Whitaker contends he is entitled to 365 days of eamed time credits

under the FSA. Doc. 1 at 8. Whitaker calculates he has completed 730 days ofprogramming since

December 21,2018, when the FSA was enacted, and is eligible to apply half ofthat time to reduce

his sentence. Id The Warden,through an affidavit by a unit manager at Yankton FPC,agrees that

Whitaker is eligible to earn First Step time credits under 18 U.S.C. § 3632(d). Doc. 13 ^ 5. But

the Warden concludes Whitaker has not yet eamed any such time credits. Id. ^ 10.

       The FSA's eamed time credits are available to an eligible prisoner "who successfully

completes evidence-based recidivism reduction programming or productive activities . . . ." 18

U.S.C. § 3632(d)(4)(A). The programming and productive activities which qualify for credits are

assigned to each prisoner by the BOP according to the individual prisoner's specific criminogenic

needs. Id § 3632(b)(1). Those needs are identified for each prisoner by the BOP through the use

of the PATTERN,a risk and needs assessment tool. Id § 3621(h')('iyA'): see also Docket 13 ^2.

        Whitaker was initially assessed using the PATTERN Risk Tool in December 2019. Docket

13 Tf 6. On July 8, 2020 and October 22, 2020, re-assessments were conducted that designated

Whitaker a Minimum on the PATTERN Risk Tool. Id                 Whitaker was determined to have

programming needs in the areas of (1) anger/hostility, (2) finance/poverty, (3) work, and (4)

substance abuse.|
                Id at 7. Whitaker is currently participating in the Residential Dmg Abuse

Treatment Program (RDAP), which will address two of his programming needs; however,

Whitaker has not yet completed RDAP and will not be awarded time credits until he has

successfully done |
                  so. Id 8. The unit manager attests that Whitaker has not completed any
Case 4:21-cv-04010-RAL Document 15 Filed 05/04/21 Page 10 of 11 PageID #: 118




approved and assigned evidence-based recidivism reduction programs or productive activities that

have earned him time credits at this point. Id. ^ 10.

       Whitaker appears to claim he is entitled to earned time credit for each day he has been

incarcerated since the FSA was enacted regardless of whether he has participated in programming

or productive activities. See Doc. 1 at 8; Doc. 12-3 at 2, 4; Doc. 14 at 1. For instance, in his

response to the motion to dismiss Whitaker asserted that he has now accumulated "400 plus days"

of earned time credit. Doc. 14 at 1. Whitaker did not provide any explanation or evidence

supporting the programming or productive activity he was involved in, how many hours or days

of time credits were earned by participating in such programming or productive activity, or how

those activities addressed his individually identified needs as assessed by the BOP.

       Congress clearly did not intend every program or activity within the prison environment to

qualify as an evidence-based recidivism reduction program or productive activity, otherwise there

would be no need to specifically define those terms.     18 U.S.C. §§ 3635(3), 3635(5). There is

no reason to believe Congress intended prisoners to start accumulating eamed time credits simply

by being incarcerated after the enactment ofthe FSA. Yet,this untenable proposition is essentially

what Whitaker asserts in his § 2241 petition.

        For these reasons, Whitaker has not demonstrated he has sustained an injury in fact that

this Court could redress. There is no colorable evidence that Whitaker has eamed time credits as

provided in the FSA. At this point, Whitaker's petition asserts nothing more than a conjectural or

hypothetical injury. He has not suffered an injury that is concrete, particularized, and actual or

imminent for purposes of standing.

        V.     Conclusion


        Respondent's motion to dismiss is denied on the basis offailure to exhaust administrative



                                                 10
Case 4:21-cv-04010-RAL Document 15 Filed 05/04/21 Page 11 of 11 PageID #: 119




remedies and granted for lack of subject matter jurisdiction because Petitioner has not

demonstrated an injury in fact at this time. As a result, it is unnecessary to reach Respondent's

third basis for failure to state a claim upon which relief can be granted.

       Therefore, it is hereby

       ORDERED Respondent's motion to dismiss(Doc. 10)is GRANTED and Petitioner's

§ 2241 petition is Dismissed Without Prejudice.

        Dated May 4, 2021.

                                              BY THE COURT:




                                              ROBERTO A. LANGE'
                                               CHIEF JUDGE




                                                  11
